United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    October 31, 2007


                                        Before

                           Hon. DANIEL A. MANION, Circuit Judge

                           Hon. MICHAEL S. KANNE, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge

Nos. 06-3517, 06-3528
                                                 Appeals from the United States
UNITED STATES OF AMERICA,                        District Court for the Northern District
              Plaintiff-Appellee,                of Illinois, Eastern Division

      v.                                         Nos. 02 CR 506-1, 4

LAWRENCE E. WARNER and                           Rebecca R. Pallmeyer,
GEORGE H. RYAN, SR.,                             Judge.
           Defendants-Appellants.


                                      ORDER

    Upon consideration of DEFENDA N TS’ EMERGENCY MOTION TO STAY
THE MANDATE AND CONTINUE BAIL PENDING CERTIORARI, AND, I N
THE ALTERNATIVE, MOTION EN BANC SEEKING THE SAME RELIEF,
filed on October 26, 2007, by counsel for the appellants,

    Construing the motion as one that in part seeks reconsideration of this court’s order
of August 21, 2007, ordering appellants’ grant of bail to be extended “until this court
issues its mandate,” IT IS ORDERED that the motion is DENIED.

   Insofar as the motion seeks a stay of the mandate, it is DENIED for the reasons
stated in the opinion of Judge Wood in chambers, issued today.

  KANNE, Circuit Judge, dissenting from the denial of the stay of the mandate. The
majority in this order has adopted the rationale of Judge Wood’s in chambers opinion.
Nos. 06-3517, 06-3528                                                          Page 2


I dissent because I disagree with the in chambers opinion’s characterizations of the
dissent from the panel opinion and the dissent from the rehearing en banc; the in
chambers opinion’s emphasis and reliance on forfeiture; and that opinion’s conclusion
that the appellants have not demonstrated a reasonable probability of success on the
merits. The trial was riddled with errors that ultimately rendered the proceedings
manifestly unfair and unjust, notwithstanding the production of overwhelming
incriminating evidence against the appellants. Therefore, because the trial was "broken
beyond repair," there is good cause for a stay and the appellants have a reasonable
probability of succeeding on the merits.